DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 15 August 2022 has been entered. Claims 1, 9, 11, 17, 18, and 20 are amended. Claim 21 is added Claims 1-21 are pending. The amended claims and arguments have overcome each and every 112 rejection and objection set forth in the previous office action. Therefore, the previous 112 rejections and objections are hereby withdrawn.

Applicant’s arguments, filed 15 August 2022, with respect to the rejection(s) of Claims 1-10 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al. (US 20210140325) have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshall et al. (US 9664053) which teaches a single leg comprising at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer.
Applicant’s arguments with respect to the rejection(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (hereafter Kennedy – US 20210140325) in view of Marshall et al. (hereafter Marshall - US 9664053).
Claim 1 recites “an airfoil.” Kennedy teaches such an airfoil, as will be shown.
Kennedy teaches (Fig. 2-4A, 6) an airfoil comprising: an airfoil wall (66) defining a leading end, a trailing end, and pressure and suction sides that join the leading end and the trailing end (see Fig. 3), 
the airfoil wall including a wishbone-shaped fiber layer structure, the wishbone-shaped fiber layer structure including a pair of arms (66a, 66b) that merge into a single leg (66c), the pair of arms being formed by first and second S-shaped fiber layers (see Fig. 4A) each of which is comprised of a network of fiber tows (see paragraph 0043), the first and second S-shaped fiber layers merging to form the single leg, the single leg comprising fiber tows from each of the first and second S-shaped fiber layers that are interwoven (see Fig. 4A, paragraph 0041, and paragraph 0043, arms 66a and 66b can be separate interwoven pieces that join together to form a single leg), the single leg forming at least a portion of the trailing end of the airfoil wall (see Fig. 4A).
However, Kennedy does not teach in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer. 
Marshall teaches (Figs. 3-6A) an airfoil comprising an airfoil wall including a pair of arms (36, 38) that merge into a single leg (34), the pair of arms being formed by first and second S-shaped fiber layers (see Fig. 6A) each of which is comprised of a network of fiber tows (see abstract), wherein in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer (see Fig. 6A). 
Marshall further teaches “Alternative weave structures allow different wall thickness to be chosen with minor modification to the weaving process, while maintaining a fine scale weave structure with more uniform fiber packing, and having the majority of fibers aligned in the radial direction and with minimal waviness amplitude in the paths of the radial fiber tows. The choice of optimum wall thickness is affected by a trade-off of weight and bending stresses, as well as weaving constraints.”
Kennedy describes that the fiber layers "converge" ([0047]) and "meet" ([0052]) but does not explicitly teach how the two arms are merged into a single leg. One of ordinary skill applying the invention of Kennedy would look to the prior art for suitable ways of combining two fiber arms into a single leg. It would have been obvious to apply the teachings of Marshall to the airfoil of Kennedy to have in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer, as both references and Applicant’s invention are directed to airfoils having fiber tows. Doing so would result in optimizing the airfoil for weight and bending stresses, as recognized by Marshall.
Regarding Claim 2, Kennedy teaches (Figs. 2-4A, 6) the airfoil as recited in claim 1, wherein the wishbone-shaped fiber layer structure is situated between an exterior pressure side face skin fiber layer (64a) and an exterior suction side face skin fiber layer (64b).
Regarding Claim 3, Kennedy teaches (Fig. 6) the airfoil as recited in claim 2, wherein there is filler material (70) between the single leg of the wishbone-shaped fiber layer structure and the exterior pressure side face skin fiber layer and between the single leg and the exterior suction side face skin fiber layer (see Fig. 6).
Regarding Claim 4, Kennedy teaches (Figs. 2-4A) the airfoil as recited in claim 3, wherein the filler material, the exterior pressure side face skin fiber layer, and the exterior suction side face skin fiber layer are of equivalent compositions (see paragraph 0049).
Regarding Claim 5, Kennedy teaches (Figs. 2-4A) the airfoil as recited in claim 4, wherein the first and second S-shaped fiber layers are also of the equivalent composition (see paragraph 0042 and 0044, exterior side face skin fiber layers 64 and S-shaped arms 66 can both be made from same composition such as silicon carbide, alumina, etc.).
Regarding Claim 6, Kennedy teaches (Figs. 2-4A, 6) the airfoil as recited in claim 4, wherein the filler material is selected from a group consisting of a monolithic ceramic, 3-D woven fabric, fully or partially densified fiber material, and combinations thereof (monolithic ceramic, see paragraph 0049).
Regarding Claim 7, Kennedy teaches (Figs. 2-4A, 6) the airfoil as recited in claim 1, wherein the pair of arms define an airfoil cavity (68) there between.
Regarding Claim 8, Kennedy teaches (Figs. 2-4A, 6) the airfoil as recited in claim 1, wherein the first and second S-shaped fiber layers are ceramic matrix composite (see paragraph 0041).
Regarding Claim 9, Kennedy teaches (Figs. 2-4A, 6) the airfoil as recited in claim 1, wherein the first and second S-shaped fiber layers define, respectively, thicknesses t1 and t2. the single leg defines a thickness t3, and t3 is less than the sum of t1 and t2 (see Marshall Fig. 6A, the single leg has a smaller thickness than the individual arms).
Regarding Claim 10, Kennedy teaches (Figs. 2-4A, 6) the airfoil as recited in claim 1, wherein each of the first and second S-shaped fiber layers defines two inflection points and a region between the two inflection points over which the respective first or second S-shaped fiber layer is straight (see Fig. 4A and 6, a straight region appears to be shown between two inflection points of the wishbone structure).


Claim 18 recites “a gas turbine engine.” Kennedy teaches such a gas turbine engine, as will be shown. Claim 18 recites a turbine comprising the airfoil of Claim 1 which is rejected for the same reasons.
Kennedy teaches (Fig. 1-4A, 6) a gas turbine engine comprising: a compressor section (18); a combustor (18) in fluid communication with the compressor section; and a turbine section (20) in fluid communication with the combustor, the turbine section having airfoils (see paragraph 0038) disposed about a central axis of the gas turbine engine, each of the airfoils including the same features of Claim 1 which are rejected for the same reasons.
However, Kennedy does not teach in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer. 
Marshall teaches (Figs. 3-6A) an airfoil comprising an airfoil wall including a pair of arms (36, 38) that merge into a single leg (34), the pair of arms being formed by first and second S-shaped fiber layers (see Fig. 6A) each of which is comprised of a network of fiber tows (see abstract), wherein in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer (see Fig. 6A). 
Marshall further teaches “Alternative weave structures allow different wall thickness to be chosen with minor modification to the weaving process, while maintaining a fine scale weave structure with more uniform fiber packing, and having the majority of fibers aligned in the radial direction and with minimal waviness amplitude in the paths of the radial fiber tows. The choice of optimum wall thickness is affected by a trade-off of weight and bending stresses, as well as weaving constraints.”
Kennedy describes that the fiber layers "converge" ([0047]) and "meet" ([0052]) but does not explicitly teach how the two arms are merged into a single leg. One of ordinary skill applying the invention of Kennedy would look to the prior art for suitable ways of combining two fiber arms into a single leg. It would have been obvious to apply the teachings of Marshall to the airfoil of Kennedy to have in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer, as both references and Applicant’s invention are directed to airfoils having fiber tows. Doing so would result in optimizing the airfoil for weight and bending stresses, as recognized by Marshall.
Claim 19 recites the same features of Claims 2, 3, and 7 which are rejected for the same reasons.
Claim 20 recites the same features of Claims 4, 5, and 9 which are rejected for the same reasons.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Marshall, and further in view of Farrar et al. (hereafter Farrar – US 20200232332).
Claim 11 recites “an airfoil.” Kennedy teaches such an airfoil, as will be shown.
Kennedy teaches (Fig. 2-4A, 6) an airfoil comprising: an airfoil wall defining a leading end, a trailing end, and pressure and suction sides that join the leading end and the trailing end, 
the airfoil wall including a wishbone-shaped fiber layer structures that form at least a portion of the trailing end of the airfoil wall, each of the wishbone-shaped fiber layer structures including a pair of arms that merge into a single leg, the pair of arms being formed by first and second fiber layers that are each comprised of a network of fiber tows, the first and second fiber layers merging to form the single leg, the single leg comprising fiber tows from each of the first and second fiber layers that are interwoven (see rejection of Claim 1 above).
However, Kennedy does not teach in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer. 
Marshall teaches (Figs. 3-6A) an airfoil comprising an airfoil wall including a pair of arms (36, 38) that merge into a single leg (34), the pair of arms being formed by first and second S-shaped fiber layers (see Fig. 6A) each of which is comprised of a network of fiber tows (see abstract), wherein in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer (see Fig. 6A). 
Marshall further teaches “Alternative weave structures allow different wall thickness to be chosen with minor modification to the weaving process, while maintaining a fine scale weave structure with more uniform fiber packing, and having the majority of fibers aligned in the radial direction and with minimal waviness amplitude in the paths of the radial fiber tows. The choice of optimum wall thickness is affected by a trade-off of weight and bending stresses, as well as weaving constraints.”
Kennedy describes that the fiber layers "converge" ([0047]) and "meet" ([0052]) but does not explicitly teach how the two arms are merged into a single leg. One of ordinary skill applying the invention of Kennedy would look to the prior art for suitable ways of combining two fiber arms into a single leg. It would have been obvious to apply the teachings of Marshall to the airfoil of Kennedy to have in the single leg at least one of the fiber tows from the first S-shaped fiber layer is interlaced with at least one of the fiber tows from the second S- shaped fiber layer, as both references and Applicant’s invention are directed to airfoils having fiber tows. Doing so would result in optimizing the airfoil for weight and bending stresses, as recognized by Marshall.

However, Kennedy does not teach the airfoil wall including a series of wishbone-shaped fiber layer structures that are nested together.
Farrar teaches (Figs. 3A-4C) an airfoil comprising a series of fiber layer structures (302, 304, 306) that are nested together that define an airfoil cavity (226).
Farrar further teaches that such a nested arrangement enhances the overall shear strength of the airfoil (see paragraph 0044).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Farrar to the airfoil of Kennedy to have the airfoil comprises a series of wishbone-shaped fiber layer structures that are nested together, as both references and Applicant’s invention are directed to airfoils. Doing so would result in improved shear strength of the airfoil, as recognized by Farrar. 
Regarding Claim 12, Kennedy, as modified with Farrar in Claim 11 above, teaches (Farrar Figs. 3A-4C) the airfoil as recited in claim 11, wherein the series includes at least three of the wishbone-shaped fiber layer structures (Farrar depicts at least 4 layer structures, see Fig. 4C).
Regarding Claim 13, Kennedy, as modified with Farrar in Claim 11 above, teaches (Kennedy Figs. 2-4A, 6) the airfoil as recited in claim 11, wherein the first and second fiber layers are S-shaped (see Fig. 4A).
Regarding Claim 14, Kennedy, as modified with Farrar in Claim 11 above, teaches (Kennedy Figs. 2-4A, 6) the airfoil as recited in claim 11, wherein the airfoil wall includes one or more filler fiber plies between consecutive ones of the wishbone-shaped fiber layer structures (one of the nested wishbone shaped fiber layer structures of modified Kennedy can be a filler fiber ply).
Regarding Claim 15, Kennedy, as modified with Farrar in Claim 11 above, teaches (Kennedy Figs. 2-4A, 6) the airfoil as recited in claim 14, wherein the series of wishbone-shaped fiber layer structures are situated between an exterior pressure side face skin fiber layer (64a) and an exterior suction side face skin fiber layer (64b).
Regarding Claim 16, Kennedy, as modified with Farrar in Claim 11 above, teaches (Kennedy Figs. 2-4A, 6) the airfoil as recited in claim 15, wherein the one or more filler fiber plies, the exterior pressure side face skin fiber layer, the exterior suction side face skin fiber layer, and the first and second fiber layers are of equivalent compositions (see paragraph 0042 and 0044, exterior side face skin fiber layers 64 and S-shaped arms 66 can both be made from same composition such as silicon carbide, alumina, etc.).
Regarding Claim 17, Kennedy, as modified with Farrar in Claim 11 above, teaches (Kennedy Figs. 2-4A, 6) the airfoil as recited in claim 11, wherein the first and second fiber layers define, respectively, thicknesses t1 and t2, the single leg defines a thickness t3, and t3 is less than the sum of t1 and t2 (see Marshall Fig. 6A, the single leg has a smaller thickness than the individual arms).

Regarding Claim 21, Kennedy, as modified with Marshall in Claim 1 above, teaches (Kennedy Figs. 2-4A, 6) the airfoil as recited in claim 11, wherein the first and second fiber layers define, respectively, thicknesses t1 and t2, the single leg defines a thickness t3, and t3 is less than or equal to the sum of t1 and t2 (see Marshall Fig. 6A, the single leg has a smaller thickness than the individual arms).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745